Citation Nr: 1816705	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-24 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for bone spurs of the feet.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs



ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1970 to May 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Since the Veteran filed his increased rating claim, he has been afforded VA examinations in July 2012, February 2014, and July 2016.  He was also previously afforded VA examinations in November 2010 and December 2006 in connection with his bilateral foot disorder.  The December 2006 VA examination provided diagnoses of degenerative bone spurs and enthesophytes in the bilateral os calcis by imaging results.  The November 2010VA examination contains diagnoses of bilateral bone spurs by X-ray and degenerative joint disease.  The Veteran is only service-connected for bone spurs of the feet.

Thereafter, the July 2012 VA examination resulted in diagnoses of hallux valgus, a 1971 foot injury, and degenerative joint disease.  Based on diagnostic testing, the examiner found he had degenerative or traumatic arthritis of both feet.  The February 2014 VA examiner diagnosed the Veteran with hallux valgus based on a 2012 x-ray, claw foot from 2005, and having a benign growth of foot in the military.  He was also found to have metatarsalgia of both feet, with all toes being hammer toes and tending to dorsiflexion, marked tenderness under metatarsal heads, painful callosities, shortened plantar fascia, bilateral weak foot, and limitation of dorsiflexion at ankle.  Imaging revealed mild hallux, degenerative joint disease at the first metatarsophalangeal joints, mild degenerative joint disease of the midfoot bilaterally, and plantar and retrocalcanceal calcaneal enthesophytes.  See id. at 14.  

The Veteran's most recent examination in July 2016 documented a diagnosis of plantar fasciitis and 1970 calcaneal bilateral spurs.  The examiner determined that no arthritis was documented and cited the December 2006 VA examination results.  However, those findings contradict three other examination reports from January 2011, July 2012, and February 2014, and relied on results from over ten years earlier.  

Based on the foregoing, the Board finds that a VA examination and medical opinion are needed to determine whether the various diagnoses are manifestations of the Veteran's service-connected bone spurs of the feet or whether they are separate disabilities.  Moreover, the Veteran has been evaluated under Diagnostic Code 5015.  The rating criteria specify that diseases under diagnostic codes 5013 through 5024 will be rated on limitation of motion of affected parts.  In Correia, the Court concluded that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  Because the VA examinations do not satisfy the requirements under Correia, an additional VA examination is also required on this basis.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his feet.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.
The AOJ should also obtain any outstanding VA medical records.   

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his bone spurs of the feet.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file including the Veteran's statements and the November 2010, July 2012, and February 2014 VA examination findings, diagnoses, and interpretations of x-ray results.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the rating criteria.

In particular, the examiner should provide the range of motion in degrees of both feet.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

In addition, the examiner should address whether range of motion measurements on active motion, passive motion, weight-bearing, and nonweight-bearing can be estimated where not actually measured for the other VA examinations conducted during the appeal period in November 2010, July 2012, and July 2016.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should provide an explanation for this determination in the report.

The examiner should also address whether any other diagnoses (including hallux valgus, claw foot, arthritis, metatarsalgia, hammertoes, and plantar fasciitis) are manifestations of the Veteran's service-connected bone spurs or whether they are separate disorders that are unrelated to the service-connected disability.  

The examiner should identify any other symptoms and manifestations attributable to the Veteran's service-connected bone spurs of the feet and indicate whether the disability is moderate, moderately severe, or severe.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should review the examination report to ensure it is in compliance with this remand.  If a report is deficient in any manner, the AOJ should implement corrective procedures.  

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




